Citation Nr: 0705318	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left femur fracture, rated as 20 percent disabling for the 
period prior to February 5, 2003, and as 30 percent disabling 
on and after that date.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
September 2003 and July 2004, at which times the Board 
remanded the case for further action by the originating 
agency.  While the case was in remand status, the veteran was 
granted an increased rating of 30 percent for his residuals 
of a left femur fracture, effective February 5, 2003.  This 
has not satisfied the veteran's appeal.

In July 2002, the veteran attended a hearing before a 
Veterans Law Judge at the Boston RO.  A transcript of the 
hearing is of record.  The Veterans Law Judge who presided at 
the July 2002 hearing is no longer employed by the Board.  In 
November 2006, the Board informed the veteran of this and his 
options for another hearing.  He was also informed that if he 
did not respond within 30 days, the Board would assume that 
he does not want another hearing.  The veteran has not 
responded to this letter.


REMAND

In a November 2000 rating decision, the veteran was granted 
service connection for residuals of a fracture of the left 
femur with atrophy and partial ankylosis of the left knee.  
The disability was assigned a 20 percent rating under 
Diagnostic Code 5255 based upon the presence of moderate knee 
disability.  The veteran has appealed the decision to 
evaluate this disability as 20 percent disabling.  In the 
same rating decision, the veteran was granted service 
connection for residuals of a compound fracture of the left 
tibia with shortening and muscular atrophy.  The disability 
was assigned a 10 percent rating under Diagnostic Code 5262.  
This 10 percent rating appears to be based on the presence of 
slight knee disability since the rating decision includes a 
discussion of functional impairment of the knee and does not 
identify any functional impairment of the ankle.  

At the July 2002 Board hearing the veteran raised the issue 
of entitlement to an increased rating for the residuals of a 
fracture of the left tibia.  Thereafter, in the September 
2003 and July 2004 remands, the Board referred this issue to 
the originating agency for appropriate action.  The record 
reflects that the originating agency has yet to take any 
action in response to this claim for an increased rating.   

In the July 2004 remand, the Board pointed out that the 
report of the most recent VA examination was not adequate for 
rating purposes because it did not include range of motion 
findings for the veteran's left hip.  Pursuant to the Board's 
remand, the veteran was afforded another VA examination in 
April 2005, but the report of this examination also includes 
no range of motion findings for the veteran's left hip.  In a 
case such as this, where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. App 
268 (1998).  

The Board notes that the assignment of a compensable rating 
under Diagnostic Code 5262 for knee impairment and a separate 
compensable rating under Diagnostic Code 5255 for knee 
impairment violates the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2006).  

However, if the residuals of the fractures of the femur and 
tibia are productive of functional impairment of the hip, 
knee and ankle, it would not violate the rule against 
pyramiding to assign separate ratings for each of the joints.  
In this regard, the Board notes that § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  For instance, if the residuals of the fracture 
of the femur are productive of marked knee and hip 
disabilities, the veteran would be entitled to a 30 percent 
rating for the knee disability and a separate 30 percent 
rating for the hip disability under Diagnostic Code 5255.  In 
addition, if the residuals of the tibia fracture include 
slight ankle disability, he would also be entitled to a 
separate 10 percent rating for the ankle impairment under 
Diagnostic Code 5262.

None of the examination reports of record adequately address 
whether the fracture residuals have resulted in impairment of 
the ankle or hip.

Moreover, since the ratings for the residuals of the tibia 
fracture and the residuals of the femur fracture are both 
based upon functional impairment of the knee, the issue 
before the Board and the claim for an increased rating for 
the residuals of the tibia fracture are inextricably 
intertwined. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  With respect to both of his claims, 
the appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all functional 
impairment due to the residuals of the 
fractures of his left femur and tibia, to 
include any associated functional 
impairment of the left hip, left knee and 
left ankle.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The RO or the AMC should 
ensure that the examination report 
provides all information required for 
rating purposes.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the appellant's claim for an 
increased rating for the residuals of a 
compound fracture of the left tibia and 
inform the veteran of his appellate 
rights with respect to this decision.  It 
should also readjudicate the issue on 
appeal.  In deciding these matters, the 
RO or the AMC should specifically address 
whether the veteran should receive 
separate ratings for the hip, knee and 
ankle, and whether the assignment of two 
ratings for knee impairment is 
appropriate.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  All issues properly in 
appellate status should be returned to 
the Board at the same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


